      Case 2:18-cv-00360-MCE-JDP Document 179 Filed 09/13/21 Page 1 of 3


1    KERSHAW, COOK & TALLEY PC
     William A. Kershaw (State Bar No. 057486)
2    Stuart C. Talley (State Bar No. 180374)
3    Ian J. Barlow (State Bar No. 262213)
     401 Watt Avenue
4    Sacramento, California 95864
     Telephone: (916) 779-7000
5    Facsimile: (916) 244-4829
     Email: bill@kctlegal.com
6
     Email: stalley@kctlegal.com
7    Email: ian@kctlegal.com

8    Attorneys for Plaintiff and the Class

9    Klein Thomas & Llee LLC
     Fred J. Fresard (Pro Hac Vice)
10
     Fred.Fresard@kleinthomaslaw.com
11   Ian K. Edwards (Pro Hac Vice)
     Ian.Edwards@kleinthomaslaw.com
12   Anthony Thomas (State Bar No. 149284.)
     Tony.Thomas@kleinthomaslaw.com
13   1100 Town and Country Rd
     Orange, CA 92868
14
     Telephone: (714) 543-3446
15   Attorneys for Defendant
     FCA US LLC f/k/a CHRYSLER GROUP LLC
16

17
                                 UNITED STATES DISTRICT COURT
18

19                              EASTERN DISTRICT OF CALIFORNIA

20   SHAWN ALGER as an individual and on             Case No.: 2:18-cv-00360-MCE-EFB
     behalf of all others similarly situated,
21
                           Plaintiff,                STIPULATION TO EXTEND
22                                                   DISPOSITIVE MOTION DEADLINE;
            v.                                       ORDER
23

24   FCA US LLC f/k/a CHRYSLER GROUP
     LLC, a Delaware Corporation, and DOES 1
25   through 100, inclusive,                         Assigned to Hon. Morrison C. England, Jr.
                                                     Courtroom 7, 14th Floor
26                         Defendants.               Complaint Filed: February 16, 2018

27

28

                                                 1
                      STIPULATION TO EXTEND DISPOSITIVE MOTION DEADLINE
      Case 2:18-cv-00360-MCE-JDP Document 179 Filed 09/13/21 Page 2 of 3



1           Plaintiff Shawn Alger (“Plaintiff”) and Defendant FCA US LLC f/k/a Chrysler Group LLC

2    (“Defendant” or “FCA”) (collectively, the “Parties”), by and through their attorneys of record,

3    hereby stipulate as follows:

4                                            STIPULATION

5           WHEREAS, Plaintiff filed his initial complaint on February 15, 2018 [Dkt. No. 1] and his

6    class action complaint on February 16, 2018 [Dkt. No. 4];

7           WHEREAS, on February 18, 2020 the Court entered an order Granting Class Certification

8    [Dkt. No. 141];

9           WHEREAS, on April 10, 2018, the Court entered an Order allowing Plaintiff to file his SAC

10   by April 23, 2018 and granting the Parties’ proposed briefing schedule [Dkt. No. 12];

11          WHEREAS, Plaintiff filed his SAC on April 23, 2018 [Dkt. No. 13] and Defendant filed its

12   Answer to the SAC on May 14, 2018 [Dkt. No. 14];

13          WHEREAS, on May 7, 2020 the parties engaged in a mediation that did not result in a

14   settlement;

15          WHEREAS, on June 17, 2020 the court entered an order extending the time for the

16   completion of certain depositions to September 10, 2020 so that the parties could continue their

17   mediation efforts [Dkt. No. 165];

18          WHEREAS, on January 4, 2021 the court entered an order extending the time for the
19   completion of certain depositions to March 15, 2021 [Dkt. No. 169]

20          Whereas on May 10, 2021 the court entered an order extending the time for the parties to

21   exchange expert rebuttal reports to August 13, 2021 [Dkt. No. 173];

22          WHEREAS, the parties are still completing expert discovery, including expert depositions;

23          WHREAS, the parties are continuing settlement negotiations;

24          WHEREAS, the Defendant needs to complete expert depositions before it can finalize its

25   Motion for Summary Judgment; and

26          WHEREAS, the parties believe that efficiencies will be achieved if the deadline for
27   Defendant’s Motion for Summary Judgment is extended for a period of 14 days while keeping all

28   other deadlines in place.
                                                   2
     STIPULATION TO EXTEND DISPOSITIVE MOTION DEADLINE                        2:18-cv-00360-MCE-EFB
      Case 2:18-cv-00360-MCE-JDP Document 179 Filed 09/13/21 Page 3 of 3



1           NOW, THEREFORE, undersigned counsel for the Parties, having met and conferred,

2    stipulate and agree as follows:

3          1.      The deadline for FCA US LLC to file its Motion for Summary Judgment shall be

4                  September 27, 2021.

5          2.      Plaintiffs shall have 21 days to respond to FCA US LLC’s Motion for Summary

6                  Judgment.

7
     Dated: September 10, 2021               Respectfully submitted,
8
                                             KERSHAW, COOK & TALLEY PC
9

10
                                             By: /s/ Stuart C. Talley
11                                           STUART C. TALLEY
                                             WILLIAM A. KERSHAW
12                                           IAN J. BARLOW
13
                                             Attorneys for Plaintiff and the putative Class
14

15   Dated: September 10, 2021               KLEIN THOMAS & LEE PLLC
16

17                                           By: /s/ Fred J. Fresard
                                             Fred J. Fresard
18                                           Ian K. Edwards
                                             Anthony S. Thomas
19
                                             Attorneys for Defendant
20                                           FCA US LLC f/k/a/ Chrysler Group LLC
21

22                                            ORDER
23          IT IS SO ORDERED.
24

25          Dated: September 13, 2021
26
27

28
                                                3
     STIPULATION TO EXTEND DISPOSITIVE MOTION DEADLINE                     2:18-cv-00360-MCE-EFB
